DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments filed on 03/15/2022 regarding claims 1-48 in the remarks are fully considered but moot in view of new ground(s) of rejection.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1, 5, 20, 21, 22, 24, 25, 27, 40, 43, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US PG Pub. No. 2022/0159583) in view of Park (US PG Pub. No. 2020/0322095).
	As per claim 1:
	Wang teaches a method for wireless communication at a first user equipment (UE) (see paragraph [0007], discloses a wireless communication method for a user equipment), comprising:
	receiving signaling indicating a set of two or more types of reference signals available for a reference signal received power measurement to support subsequent communication with a second UE over a sidelink (see paragraph [0055], discloses the vehicle 102, construed as said first UE, comprise of receiver 110 operative to receive indication information of power determination basis for sidelink transmission from vehicle 101, construed as said second UE. The indication information indicating a set of sidelink reference signal(s) for determining pathloss used for power control of a sidelink channel to be transmitted by the user equipment. The set of one or more reference signals could be PSS, SSS, and/or CSI-RS, please see paragraph [0117] and thus two or more types of reference signals);
	selecting, from the set, at least one type of reference signal to use for performing the reference signal received power measurement (see Figure 8, step sT2191, paragraphs [0086], [0088], discloses the UE can decide which specific sidelink RS to be used for determining pathloss used for power control of the sidelink channel based on for example the implementation of the UE, when there are multiple sidelink RS associated with different sidelink beams from another UE).
Wang does not explicitly teach receiving, over the sidelink, a reference signal of the at least one type from the second UE;
	performing the reference signal received power measurement on the received reference signal;
and reporting the reference signal received power measurement.
Park teaches receiving, over the sidelink, a reference signal of the at least one type from the second UE (see paragraph [0218], the receiving UE may receive an RS from the transmitted UE and measure the channel state of the transmitting UE based on the RS. The channel state includes said RSRP. For example, the transmitting UE may transmit sidelink (SL) CSI-RS over the PSSCH resources to the receiving UE, please see paragraph [0219]);
	performing the reference signal received power measurement on the received reference signal (see paragraph [0218], the receiving UE may measure the channel state of the transmitting UE based on the received RS. As explained earlier, said channel state is an RSRP);
and reporting the reference signal received power measurement (see paragraph [0218], discloses the receiving UE may report the channel state to the transmitting UE).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the reporting of channel state (as disclosed in Park) into Wang as a way of predicting the QoS (please see paragraph [0218] of Park). Thus, reporting of such measured channel state helps with the identification of candidate resources (please see paragraph [0164] of Park for example).
As per claim 5:
Wang in view of Park teaches the method of claim 1, wherein the set of two or more types of reference signals comprises sounding reference signals (SRSs) (Note: The limitation(s) is/are recited in alternate form and thus not addressed by the prior art), demodulation reference signals (DMRSs) (Note: The limitation(s) is/are recited in alternate form and thus not addressed by the prior art), sidelink channel state information reference signals (SL-CSI-RSs) (Wang, see paragraph [0036], discloses the reference signal could be CSI-RS), sidelink synchronization signal blocks (SL-SSBs), or any combination thereof (Wang, see paragraph [0097], the reference signal could be SSB).
As per claim 20:
Wang in view of Park teaches the method of claim 1, wherein the signaling indicating the set of two or more types of reference signals available for performing the reference signal received power measurement is higher layer signaling (Wang, see paragraph [0085], discloses dynamically indicating the indication information (e.g. through SCI) to the UE).
As per claim 21:
Wang teaches a method for wireless communication at a second user equipment (UE) (see paragraph [0007], discloses a method for performing wireless communication), comprising:
identifying at least one type of reference signal from a set of two or more types of reference signals to transmit to a first UE over a sidelink, wherein the at least one type of reference signal is to support a reference signal received power measurement by the first UE (see paragraph [0055], discloses the vehicle 102, construed as said first UE, comprise of receiver 110 operative to receive indication information of power determination basis for sidelink transmission from vehicle 101, construed as said second UE. The indication information indicating a set of sidelink reference signal(s) for determining pathloss used for power control of a sidelink channel to be transmitted by the user equipment. The set of two or more reference signals could be PSS, SSS, and/or CSI-RS, please see paragraph [0151] and thus two or more types of reference signals), and each type of reference signal of the set is a different type of reference signal (The set of one or more reference signals could be PSS, SSS, and/or CSI-RS, please see paragraph [0151] and thus two or more types of reference signals).
Wang does not clearly teach transmitting, to the first UE over the sidelink, control information indicating resources on which a reference signal of the at least one type is to be transmitted to the first UE;
and transmitting, to the first UE over the sidelink, the reference signal of the at least one type on the indicated resources.
Park teaches transmitting, to the first UE over the sidelink, control information indicating resources on which a reference signal of the at least one type is to be transmitted to the first UE  (see paragraph [0165], the transmitting UE sends a sidelink control information (SCI) indicating one or more specific DMRS patterns for performing RSRP measurements over the PSSCH. The SCI is sent from the transmitting UE to the receiving UE over the sidelink, please see paragraph [0171]. Another example of a type of reference signal for performing RSRP measurement on the sidelink is the CSI-RS transmitted from multiple antenna ports, please see paragraph [0184]);
and transmitting, to the first UE over the sidelink, the reference signal of the at least one type on the indicated resources (see paragraph [0218], the receiving UE may receive an RS from the transmitted UE and measure the channel state of the transmitting UE based on the RS. The channel state includes said RSRP. For example, the transmitting UE may transmit sidelink (SL) CSI-RS over the PSSCH resources to the receiving UE, please see paragraph [0219]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the reporting of channel state (as disclosed in Park) into Wang as a way of predicting the QoS (please see paragraph [0218] of Park). Thus, reporting of such measured channel state helps with the identification of candidate resources (please see paragraph [0164] of Park for example).
As per claim 22:
Wang Park teaches the method of claim 21 with the exception of:
further comprising:
receiving a reference signal received power measurement from the first UE, the reference signal received power measurement being based at least in part on the reference signal.
Park teaches further comprising:
receiving a reference signal received power measurement from the first UE, the reference signal received power measurement being based at least in part on the reference signal (Park, see paragraph [0218], the receiving UE may transmit a CSI report including RSRP based on the measured RS).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the reporting of channel state (as disclosed in Park) into Wang as a way of predicting the QoS (please see paragraph [0218] of Park). Thus, reporting of such measured channel state helps with the identification of candidate resources (please see paragraph [0164] of Park for example).
As per claim 24:
Wang in view of Park teaches the method of claim 22, further comprising:
determining a transmit power for a subsequent transmission to the first UE over the sidelink based at least in part on the reference signal received power measurement (Park, see paragraph [0218], in response to receiving the report, the transmitting UE will be able to determine the RSRP for the next transmission).
As per claim 25:
Wang in view of Park teaches the method of claim 21.
Wang does not teach wherein the control information further indicates that the first UE is to report the reference signal received power measurement based at least in part on the transmitted reference signal.
Park teaches wherein the control information further indicates that the first UE is to report the reference signal received power measurement based at least in part on the transmitted reference signal (Park, see paragraphs [0173], [0175], the SCI includes an SL channel state information (CSI) report request indicator or SL (L1) RSRP. The SCI also contains reference signal (such as DMRS) transmitted on the PSSCH and the associated time-frequency resources, please see paragraph [0186]).
Same rationale as provided for claim 22.
As per claim 27:
Wang in view of Park teaches the method of claim 21.
Wang further teaches further comprising:
transmitting, to the first UE over the sidelink, higher layer signaling indicating the set of one or more types of reference signals, wherein the set of two or more types of reference signals corresponds to types of reference signals available for reference signal received power measurements by the first UE (see paragraph [0055], discloses the vehicle 102, construed as said first UE, comprise of receiver 110 operative to receive indication information of power determination basis for sidelink transmission from vehicle 101, construed as said second UE. The indication information indicating a set of sidelink reference signal(s) for determining pathloss used for power control of a sidelink channel to be transmitted by the user equipment. The set of one or more reference signals could be PSS, SSS, and/or CSI-RS, please see paragraph [0117] and thus two or more types of reference signals. The indication information is received via SCI, please see paragraph [0071] and thus higher layer signaling).
As per claim 40:
Wang teaches teaches an apparatus for wireless communication at a first user equipment (UE) (see Figure 2, paragraph [0056], vehicle 102), comprising:
a processor (see Figure 9, first and second signal processors 905 and 909),
memory coupled with the processor (see Figure 9, first and second signal processors 905 and 909 coupled to circuitry 914);
and instructions stored in the memory (see paragraph [0009], discloses computer program, a storage medium or any selective combination thereof) and executable by the processor to cause the apparatus to:
receive signaling indicating a set of two or more types of reference signals available for a reference signal received power measurement to support subsequent communication with a second UE over a sidelink (see paragraph [0055], discloses the vehicle 102, construed as said first UE, comprise of receiver 110 operative to receive indication information of power determination basis for sidelink transmission from vehicle 101, construed as said second UE. The indication information indicating a set of sidelink reference signal(s) for determining pathloss used for power control of a sidelink channel to be transmitted by the user equipment. The set of one or more reference signals could be PSS, SSS, and/or CSI-RS, please see paragraph [0117] and thus two or more types of reference signals);
select, from the set, at least one type of reference signal to use for performing the reference signal received power measurement (see Figure 8, step sT2191, paragraphs [0086], [0088], discloses the UE can decide which specific sidelink RS to be used for determining pathloss used for power control of the sidelink channel based on for example the implementation of the UE, when there are multiple sidelink RS associated with different sidelink beams from another UE).
Wang does not teach receive, over the sidelink, a reference signal of the at least one type from the second UE;
perform the reference signal received power measurement on the received reference signal;
and report the reference signal received power measurement.
Park teaches receive, over the sidelink, a reference signal of the at least one type from the second UE (see paragraph [0218], the receiving UE may receive an RS from the transmitted UE and measure the channel state of the transmitting UE based on the RS. The channel state includes said RSRP. For example, the transmitting UE may transmit sidelink (SL) CSI-RS over the PSSCH resources to the receiving UE, please see paragraph [0219]);
perform the reference signal received power measurement on the received reference signal (see paragraph [0218], the receiving UE may measure the channel state of the transmitting UE based on the received RS. As explained earlier, said channel state is an RSRP);
and report the reference signal received power measurement (see paragraph [0218], discloses the receiving UE may report the channel state to the transmitting UE).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the reporting of channel state (as disclosed in Park) into Wang as a way of predicting the QoS (please see paragraph [0218] of Park). Thus, reporting of such measured channel state helps with the identification of candidate resources (please see paragraph [0164] of Park for example).
As per claim 43:
Wang teaches an apparatus for wireless communication at a second user equipment (UE) (see Figures 2 and 9), comprising:
a processor (see Figure 9, first and second signal processors 905 and 909),
memory coupled with the processor (see Figure 9, first and second signal processors 905 and 909 coupled to circuitry 914);
and instructions stored in the memory (see paragraph [0009], discloses computer program, a storage medium or any selective combination thereof) and executable by the processor to cause the
apparatus to:
identify at least one type of reference signal from a set of two or more types of reference signals to transmit to a first UE over a sidelink, wherein the at least one type of reference signal is to support a reference signal received power measurement by the first UE (see paragraph [0055], discloses the vehicle 102, construed as said first UE, comprise of receiver 110 operative to receive indication information of power determination basis for sidelink transmission from vehicle 101, construed as said second UE. The indication information indicating a set of sidelink reference signal(s) for determining pathloss used for power control of a sidelink channel to be transmitted by the user equipment. The set of one or more reference signals could be PSS, SSS, and/or CSI-RS, please see paragraph [0151] and thus two or more types of reference signals) and each type of reference signal of the set is a different type of reference signal (The set of one or more reference signals could be PSS, SSS, and/or CSI-RS, please see paragraph [0151] and thus two or more types of reference signals).
Wang does not teach transmit, to the first UE over the sidelink, control information indicating resources on which a reference signal of the at least one type is to be transmitted to the first UE;
and transmit, to the first UE over the sidelink, the reference signal of the at least one type on the indicated resources.
Park teaches transmit, to the first UE over the sidelink, control information indicating resources on which a reference signal of the at least one type is to be transmitted to the first UE (see paragraph [0165], the transmitting UE sends a sidelink control information (SCI) indicating one or more specific DMRS patterns for performing RSRP measurements over the PSSCH. The SCI is sent from the transmitting UE to the receiving UE over the sidelink, please see paragraph [0171]. Another example of a type of reference signal for performing RSRP measurement on the sidelink is the CSI-RS transmitted from multiple antenna ports, please see paragraph [0184]);
and transmit, to the first UE over the sidelink, the reference signal of the at least one type on the indicated resources (see paragraph [0218], the receiving UE may receive an RS from the transmitted UE and measure the channel state of the transmitting UE based on the RS. The channel state includes said RSRP. For example, the transmitting UE may transmit sidelink (SL) CSI-RS over the PSSCH resources to the receiving UE, please see paragraph [0219]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the reporting of channel state (as disclosed in Park) into Wang as a way of predicting the QoS (please see paragraph [0218] of Park). Thus, reporting of such measured channel state helps with the identification of candidate resources (please see paragraph [0164] of Park for example).
As per claim 46:
Wang teaches an apparatus for wireless communication at a base station (see Figure 7A, gNB 700), comprising:
a processor, memory coupled with the processor (see paragraph [0094], processor 909);
and instructions stored in the memory (paragraph [0009], discloses storage medium) and executable by the processor to cause the apparatus to:
identify a first user equipment (UE) in communications with a second UE over a sidelink (see paragraph [0032], discloses the ability of the gNB to determine the power control of the sidelink. That is, link between vehicle 101 and 102 as shown in figure 1);
identify at least one type of reference signal from a set of two or more types of reference signals for the second UE to transmit to the first UE, wherein the at least one type of reference signal is to be used by the first UE for performing a reference signal received power measurement (see paragraphs [0031], [0032], discloses determine a set of one or more reference signals for performing path loss measurement between UEs) and each type of reference signal of the set is a different type of reference signal (The set of one or more reference signals could be PSS, SSS, and/or CSI-RS, please see paragraph [0151] and thus two or more types of reference signals).
Wang does not teach and transmit, to the first UE and the second UE, control information indicating resources on which a reference signal of the at least one type is to be transmitted by the second UE to the first UE.
Park teaches and transmit, to the first UE and the second UE, control information indicating resources on which a reference signal of the at least one type is to be transmitted by the second UE to the first UE (see paragraph [0165], the transmitting UE sends a sidelink control information (SCI) indicating one or more specific DMRS patterns for performing RSRP measurements over the PSSCH. The SCI is sent from the transmitting UE to the receiving UE over the sidelink, please see paragraph [0171]. Another example of a type of reference signal for performing RSRP measurement on the sidelink is the CSI-RS transmitted from multiple antenna ports, please see paragraph [0184]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the reporting of channel state (as disclosed in Park) into Wang as a way of predicting the QoS (please see paragraph [0218] of Park). Thus, reporting of such measured channel state helps with the identification of candidate resources (please see paragraph [0164] of Park for example).

4.	Claims 2, 4, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Park and further in view of Panteleev (US PG Pub. No. 2018/0206140).
As per claim 2:
Wang in view of Park teaches the method of claim 1 with the exception of:
wherein selecting the at least one type of reference signal from the set to use for the reference signal received power measurement comprises:
receiving control information indicating resources on which the reference signal of the at least one type is to be received;
and selecting the at least one type of reference signal for performing the reference signal received power measurement based at least in part on receiving the control information.
Panteleev teaches wherein selecting the at least one type of reference signal from the set to use for the reference signal received power measurement comprises:
receiving control information indicating resources on which the reference signal of the at least one type is to be received (see paragraph [0044], the receiving D2D may receive via SIB 18 and SIB 19 from the eNB the time-frequency resources associated with the one or more DMRS);
and selecting the at least one type of reference signal for performing the reference signal received power measurement based at least in part on receiving the control information (see paragraphs [0045]-[0047], discloses the D2D receiver in response to decoding the PSCCH to get information about the DMRS physical structure, may be able to perform RPSP measurements based on the DMRS on the selective time-frequency resources).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the selection of specific time-frequency resources for performing SL RSRP measurement(s) (as disclosed in Panteleev) into both Wang and Park as way of evaluating different interference types (please see paragraph [0040] of Panteleev). Therefore, implementing such measurement method helps to control and manage the quality of the sidelink (please see paragraph [0017] of Panteleev).
As per claim 4:
Wang in view of Park teaches the method of claim 2 with the exception of:
wherein the control information comprises downlink control information from a base station or sidelink control information from the second UE.
Panteleev teaches wherein the control information comprises downlink control information from a base station or sidelink control information from the second UE (see paragraph [0044], the receiving D2D may receive via SIB 18 and SIB 19 from the eNB the time-frequency resources associated with the one or more DMRS).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the selection of specific time-frequency resources for performing SL RSRP measurement(s) (as disclosed in Panteleev) into both Wang and Park as way of evaluating different interference types (please see paragraph [0040] of Panteleev). Therefore, implementing such measurement method helps to control and manage the quality of the sidelink (please see paragraph [0017] of Panteleev).
As per claim 23:
Wang in view of Park teaches the method of claim 22 with the exception of:
further comprising:
forwarding the reference signal received power measurement to a base station.
Panteleev teaches further comprising:
forwarding the reference signal received power measurement to a base station (see paragraph [0093], discloses the measurement may be reported by the UE to an eNB or another UE such as D2D transmitting UE. The measurements could be SL-RSRP, please see paragraph [0047]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the selection of specific time-frequency resources for performing SL RSRP measurement(s) (as disclosed in Panteleev) into both Wang and Park as way of evaluating different interference types (please see paragraph [0040] of Panteleev). Therefore implementing such measurement method helps to control and manage the quality of the sidelink (please see paragraph [0017] of Panteleev).
5.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Park and further in view of Panteleev and Noh (US PG Pub. No. 2018/0241523).
As per claim 3:
Park in view of Wang and further in view of Panteleev teaches the method of claim 2 with the exception of:
wherein the resources on which the reference signal of the at least one type is to be received comprise aperiodic resources, semi-persistent resources, or periodic resources.
Noh teaches wherein the resources on which the reference signal of the at least one type is to be received comprise aperiodic resources, semi-persistent resources, or periodic resources (see paragraph [0090], the UE receives CSI-RS resource configuration through RRC message from an eNB. The UE in response to receiving the RRC message determines whether the received CSI-RS resource configuration indicates an aperiodic CSI-RS resource in operation 703, please see paragraph [0092]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of CSI-RS resource configuration as a way of indicating to the UE which subframes to expect the beamformed CSI-RS resource (please see paragraph [0038] of Noh) into Wang, Park and Panteleev. Therefore, sending the configuration information enables the UE to report CSI (please see paragraph [0007] of Noh). 

6.	Claims 6, 7, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Park and further in view of Oteri (US PG Pub. No. 2021/0391906).
As per claim 6:
Wang in view of Park teaches the method of claim 1 with the exception of:
wherein the first UE is configured to report reference signal received power measurements aperiodically, the method further comprising:
receiving control information indicating that the first UE is to report the reference signal received power measurement in response to the received reference signal;
and reporting the reference signal received power measurement based at least in part on receiving the control information.
Oteri teaches wherein the first UE is configured to report reference signal received power measurements aperiodically (see Figure 3 paragraphs [0105], [0108], discloses the gNB may send a DCI on the PDCCH indicating aperiodic CSI-RS resource(s) and the resource for CSI report for transmission on the PUSCH to the WTRU. The CSI-RS resource may be an L1-RSRP), the method further comprising:
receiving control information indicating that the first UE is to report the reference signal received power measurement in response to the received reference signal (see Figure 4 and paragraph [0105], the WTRU receives said DCI for reporting CSI such as RSRP);
and reporting the reference signal received power measurement based at least in part on receiving the control information (see Figure 4, paragraph [0105], the WTRU reports the CSI related information on the assigned resources, PUSCH, based on the received DCI).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of CSI-ReportConfig (as disclosed in Oteri) into Wang and Park as a way of enabling the user to report either periodic or aperiodic CSI (please see paragraph [0108] of Oteri).
As per claim 7:
Wang in view of Park and further in view of Oteri teaches the method of claim 6.
The combination of both Wang and Park fail to teach wherein the control information comprises downlink control information (DCI) from a base station or sidelink control information (SCI) from the second UE.
Oteri teaches wherein the control information comprises downlink control information (DCI) from a base station or sidelink control information (SCI) from the second UE (see Figure 4 and paragraph [0105], the gNB sends DCI information to the WTRU indicating said aperiodic CSI-RS resource(s)).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of CSI-ReportConfig (as disclosed in Oteri) into Wang and Park as a way of enabling the user to report either periodic or aperiodic CSI (please see paragraph [0108] of Oteri).
As per claim 11:
Wang in view of Park teaches the method of claim 1 with the exception of:
further comprising:
receiving downlink control information (DCI) from a base station indicating that the first UE is to report the reference signal received power measurement on a physical uplink shared channel (PUSCH) or a physical uplink control channel (PUCCH);
and reporting the reference signal received power measurement on the PUSCH or the PUCCH to the base station based at least in part on receiving the DCI.
Oteri teaches further comprising:
receiving downlink control information (DCI) from a base station indicating that the first UE is to report the reference signal received power measurement on a physical uplink shared channel (PUSCH) or a physical uplink control channel (PUCCH) (see Figure 3 paragraphs [0105], [0108], discloses the gNB may send a DCI on the PDCCH indicating aperiodic CSI-RS resource(s) and the resource for CSI report for transmission on the PUSCH to the WTRU. The CSI-RS resource may be an L1-RSRP);
and reporting the reference signal received power measurement on the PUSCH or the PUCCH to the base station based at least in part on receiving the DCI (see Figure 4, paragraphs [0105], [0108], the WTRU reports the CSI related information on the assigned resources, PUSCH, based on the received DCI).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of CSI-ReportConfig (as disclosed in Oteri) into both Wang and Park as a way of enabling the user to report either periodic or aperiodic CSI (please see paragraph [0108] of Oteri).
As per claim 13:
Wang in view of Park teaches the method of claim 1 with the exception of:
further comprising:
identifying, based at least in part on an indication in the signaling, a channel on which to report the reference signal received power measurement;
and reporting the reference signal received power measurement on the channel.
Oteri teaches further comprising:
identifying, based at least in part on an indication in the signaling, a channel on which to report the reference signal received power measurement (see Figure 3 paragraphs [0105], [0108], discloses the gNB may send a DCI on the PDCCH indicating aperiodic CSI-RS resource(s) and the resource for CSI report for transmission on the PUSCH to the WTRU. The CSI-RS resource may be an L1-RSRP);
and reporting the reference signal received power measurement on the channel (see Figure 4, paragraphs [0105], [0108], the WTRU reports the CSI related information on the assigned resources, PUSCH, based on the received DCI).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of CSI-ReportConfig (as disclosed in Oteri) into both Wang and Park as a way of enabling the user to report either periodic or aperiodic CSI (please see paragraph [0108] of Oteri).

7.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Park and further in view of Novlan (US PG Pub. No. 2020/0107383).
As per claim 8:
Wang in view of Park teaches the method of claim 1 with the exception of:
wherein the first UE is configured to report reference signal received power measurements aperiodically, the method further comprising:
determining that a signal to interference plus noise ratio of the received reference signal is above a threshold or below a threshold;
and reporting the reference signal received power measurement based at least in part on the determining.
Novlan teaches wherein the first UE is configured to report reference signal received power measurements aperiodically (see paragraph [0050], the terminal is configured to report aperiodic RSRP measurements), the method further comprising:
determining that a signal to interference plus noise ratio of the received reference signal is above a threshold or below a threshold (see paragraph [0051], discloses determining that the SINR metric or L1-RSRP is above a threshold);
and reporting the reference signal received power measurement based at least in part on the determining (see paragraph [0051], discloses only reporting SINR or L-RSRP only when the measured value is greater than the threshold).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Novlan into both Wang and Park. The motivation for doing so would be to enable the UE to determine the in-sync or out-of-sync determination(s) (please see paragraph [0043] of Novlan).

8.	Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Park and further in view of Babaei (US PG Pub. No. 2019/0215897).
As per claim 9:
Wang in view of Park teaches the method of claim 1 with the exception of:
wherein the first UE is configured to report reference signal received power measurements periodically, the method further comprising:
identifying a periodicity for reporting the reference signal received power measurements;
and reporting the reference signal received power measurement based at least in part on the identified periodicity.
Babaei teaches wherein the first UE is configured to report reference signal received power measurements periodically (see paragraph [0362], discloses transmitting one or more configured CSI-RS resources by a CSI activation MAC CE or DCI. The CSI reporting setting may comprise an indication to report L-RSRP-related quantities (either periodic, aperiodic, or semi-persistent), periodicity for reporting CSI as well as duration for reporting CSI, please see paragraph [0363]), the method further comprising:
identifying a periodicity for reporting the reference signal received power measurements (see paragraphs [0363], [0365], discloses UE may transmit SP CSI report such as RSRP with a transmission periodicity and thus the UE identifies said periodicity for reporting the CSI related measurements);
and reporting the reference signal received power measurement based at least in part on the identified periodicity (see paragraphs [0363], [0365], discloses UE reporting RSRP based on the identified periodicity and duration).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Babaei into Wang and Park. The motivation for doing so would be to trigger the UE to perform either periodic or aperiodic measurements (please see paragraphs [0369], [0370] of Babaei).
As per claim 10:
Wang in view of Park teaches the method of claim 1 with the exception of:
wherein the first UE is configured to report reference signal received power measurements semi-persistently, the method further comprising:
identifying a periodicity and a duration for reporting reference signal received power measurements;
receiving control information activating reporting of reference signal received power measurements;
and reporting the reference signal received power measurement based at least in part on the identified periodicity and duration.
Babaei teaches wherein the first UE is configured to report reference signal received power measurements semi-persistently (see paragraph [0362], discloses transmitting one or more configured CSI-RS resources by a CSI activation MAC CE or DCI. The CSI reporting setting may comprise an indication to report L-RSRP-related quantities (either periodic, aperiodic, or semi-persistent), periodicity for reporting CSI as well as duration for reporting CSI, please see paragraph [0363]), the method further comprising:
identifying a periodicity and a duration for reporting reference signal received power measurements (see paragraphs [0363], [0365], discloses UE may transmit SP CSI report such as RSRP with a transmission periodicity and duration and thus the UE identifies said periodicity and duration for reporting the CSI related measurements);
receiving control information activating reporting of reference signal received power measurements (see paragraphs [0369], [0370], the UE receives via higher layer signaling a trigger to perform and report L-RSRP measurements);
and reporting the reference signal received power measurement based at least in part on the identified periodicity and duration (see paragraphs [0363], [0365], discloses UE reporting RSRP based on the identified periodicity and duration).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Babaei into Wang and Park. The motivation for doing so would be to trigger the UE to perform either periodic or aperiodic measurements (please see paragraphs [0369], [0370] of Babaei).

9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Park and further in view of Hwang (US PG Pub. No. 2020/0280398).
As per claim 14:
Wang in view of Park teaches the method of claim 1 with the exception of:
further comprising:
determining that the first UE is scheduled to report the reference signal received power measurement and to transmit uplink data or uplink control information (UCI) to a base station in a same time interval;
and reporting the reference signal received power measurements on a physical sidelink shared channel (PSSCH) or a physical sidelink feedback channel (PSFCH) to the second UE based at least in part on the determining. 
Hwang teaches further comprising:
determining that the first UE is scheduled to report the reference signal received power measurement and to transmit uplink data or uplink control information (UCI) to a base station in a same time interval (see paragraph [0374], discloses the UE is scheduled to report RSRP and to transmit a UCI as reporting to the gNB within a given time);
and reporting the reference signal received power measurements on a physical sidelink shared channel (PSSCH) or a physical sidelink feedback channel (PSFCH) to the second UE based at least in part on the determining (see paragraph [0374], the UE reports the RSRP on the assigned PSSCH or PSFCH based on the received resource information and the assigned transmission scheme for SL transmission).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Hwang into both Wang and Park. The motivation for doing so would be to determine a slot for transmitting the PUCCH based on a value related to the number of slots from a PSFCH (please see paragraph [0030] of Hwang).
10.	Claims 15, 16, 18, 28, 29, 31, 42, 45 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Park and further in view of Zhang (US PG Pub. No. 2019/0356451).
As per claim 15:
Wang in view of Park teaches the method of claim 1 with the exception of:
wherein the signaling configures a first group of open loop parameter sets available for the first UE to use to calculate a transmit power for transmissions to a base station on an uplink, and wherein the signaling configures a second group of open loop parameter sets available for the first UE to use to calculate a transmit power for transmissions to the second UE on the sidelink.
Zhang teaches wherein the signaling configures a first group of open loop parameter sets available for the first UE to use to calculate a transmit power for transmissions to a base station on an uplink (see paragraphs [0038], [0039], the eNB configures at least one open-loop power control parameter for UE transmission. The open-loop parameter is used to determine a maximum transmit power corresponding to the congestion level of current resource pool), and wherein the signaling configures a second group of open loop parameter sets available for the first UE to use to calculate a transmit power for transmissions to the second UE on the sidelink (see paragraph [0160], the configuration signaling adjusts the transmit power of the PSCCH and transmit power of the PSSCH according to the power control parameter for V2X communications. A second open-loop control parameter is then determined based on the received configuration signaling which helps to meet the uplink control and uplink interference control requirements).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Zhang into both Wang and Park. The motivation for doing so would be to improve the existing power thereby realizing the same reception performance of the PSSCH and PSCCH (please see paragraph [0015] of Zhang).
As per claim 16:
Wang in view of Park and further in view of Zhang teaches the method of claim 15.
The combination of Wang and Park fail to teach further comprising:
receiving control information indicating an open loop parameter set in the first group for the first UE to use to calculate the transmit power for reporting the reference signal received power measurement to the base station on the uplink; or; and
receiving control information indicating an open loop parameter set in the second group for the first UE to use to calculate the transmit power for reporting the reference signal received power measurements to the second UE on the sidelink.
Zhang teaches receiving control information indicating an open loop parameter set in the first group for the first UE to use to calculate the transmit power for reporting the reference signal received power measurement to the base station on the uplink (see paragraph [0164], discloses sending to the UE configuration signaling indicating the open loop power parameter. The open-loop power parameter is used to calculate the transmit power for the PSCCH. The transmit power information is sent to the eNB); or; and
receiving control information indicating an open loop parameter set in the second group for the first UE to use to calculate the transmit power for reporting the reference signal received power measurements to the second UE on the sidelink (Note: The limitation is recited in alternate form and thus not addressed by the prior art).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Zhang into both Wang and Park. The motivation for doing so would be to improve the existing power thereby realizing the same reception performance of the PSSCH and PSCCH (please see paragraph [0015] of Zhang).
As per claim 18:
Wang in view of Park teaches the method of claim 1 with the exception of:
further comprising:
receiving, from the second UE, an indication of an open loop parameter set for determining a transmit power for reporting the reference signal received power measurement;
and determining the transmit power for reporting the reference signal received power measurement based at least in part on the open loop parameter set.
Zhang teaches further comprising:
receiving, from the second UE, an indication of an open loop parameter set for determining a transmit power for reporting the reference signal received power measurement (see paragraphs [0160], [0164], discloses receiving configuration signaling from the eNB or UE including an open loop parameter set for the PSCCH);
and determining the transmit power for reporting the reference signal received power measurement based at least in part on the open loop parameter set (see paragraphs [0160], [0164], discloses using the open loop parameter set to calculate the maximum transmit power).
Same rationale as provided for claim 16.
As per claim 28:
Wang in view of Park teaches the method of claim 27 with the exception of:
wherein the signaling configures a first group of open loop parameter sets for the first UE to use to calculate a transmit power for transmissions to a base station on an uplink, and wherein the signaling configures a second group of open loop parameter sets for the first UE to use to calculate a transmit power for transmissions to the second UE on the sidelink.
Zhang teaches wherein the signaling configures a first group of open loop parameter sets for the first UE to use to calculate a transmit power for transmissions to a base station on an uplink (see paragraphs [0038], [0039], the eNB configures at least one open-loop power control parameter for UE transmission. The open-loop parameter is used to determine a maximum transmit power corresponding to the congestion level of current resource pool), and wherein the signaling configures a second group of open loop parameter sets for the first UE to use to calculate a transmit power for transmissions to the second UE on the sidelink (see paragraph [0160], the configuration signaling adjusts the transmit power of the PSCCH and transmit power of the PSSCH according to the power control parameter for V2X communications. A second open-loop control parameter is then determined based on the received configuration signaling which helps to meet the uplink control and uplink interference control requirements).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Zhang into both Wang and Park. The motivation for doing so would be to improve the existing power thereby realizing the same reception performance of the PSSCH and PSCCH (please see paragraph [0015] of Zhang).
As per claim 29:
Wang in view of Park and further in view of Zhang teaches the method of claim 28.
Wang and Park fail to teach further comprising:
transmitting, to the first UE over the sidelink, an indication of an open loop parameter set in the first group for the first UE to use to calculate a transmit power for reporting the reference signal received power measurements to the base station on the uplink; or; and
transmitting, to the first UE over the sidelink, an indication of an open loop parameter set in the second group for the first UE to use to calculate a transmit power for reporting the reference signal received power measurements to the second UE on the sidelink.
Zhang teaches further comprising:
transmitting, to the first UE over the sidelink, an indication of an open loop parameter set in the first group for the first UE to use to calculate a transmit power for reporting the reference signal received power measurements to the base station on the uplink (see paragraph [0164], discloses sending to the UE configuration signaling indicating the open loop power parameter. The open-loop power parameter is used to calculate the transmit power for the PSCCH. The transmit power information is sent to the eNB); or; and
transmitting, to the first UE over the sidelink, an indication of an open loop parameter set in the second group for the first UE to use to calculate a transmit power for reporting the reference signal received power measurements to the second UE on the sidelink (Note: The limitation is recited in alternate form and thus not addressed by the prior art).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Zhang into both Wang and Park. The motivation for doing so would be to improve the existing power thereby realizing the same reception performance of the PSSCH and PSCCH (please see paragraph [0015] of Zhang).
As per claim 31:
Wang in view of Park teaches the method of claim 21 with the exception of:
further comprising:
receiving, from the first UE over the sidelink, an indication of an open loop parameter set for determining a transmit power for transmitting the reference signal;
 and determining the transmit power for transmitting the reference signal based at least in part on the open loop parameter set.
Zhang teaches further comprising:
receiving, from the first UE over the sidelink, an indication of an open loop parameter set for determining a transmit power for transmitting the reference signal (see paragraphs [0160], [0164], discloses receiving configuration signaling from the eNB or UE including an open loop parameter set for the PSCCH);
 and determining the transmit power for transmitting the reference signal based at least in part on the open loop parameter set (see paragraphs [0160], [0164], discloses using the open loop parameter set to calculate the maximum transmit power).
Same rationale as provided for claim 29.
	As per claim 42:
Wang in view of Park teaches the method of claim 40 with the exception of:
wherein the signaling configures a first group of open loop parameter sets for the first UE or the second UE to use to calculate a transmit power for transmissions to the base station on an uplink, and wherein the signaling configures a second group of open loop parameter sets for the first UE or the second UE to use to calculate a transmit power for transmissions over the sidelink.
Zhang teaches wherein the signaling configures a first group of open loop parameter sets for the first UE or the second UE to use to calculate a transmit power for transmissions to the base station on an uplink (see paragraphs [0038], [0039], the eNB configures at least one open-loop power control parameter for UE transmission. The open-loop parameter is used to determine a maximum transmit power corresponding to the congestion level of current resource pool), and wherein the signaling configures a second group of open loop parameter sets for the first UE or the second UE to use to calculate a transmit power for transmissions over the sidelink (see paragraph [0160], the configuration signaling adjusts the transmit power of the PSCCH and transmit power of the PSSCH according to the power control parameter for V2X communications. A second open-loop control parameter is then determined based on the received configuration signaling which helps to meet the uplink control and uplink interference control requirements).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Zhang into both Wang and Park. The motivation for doing so would be to improve the existing power thereby realizing the same reception performance of the PSSCH and PSCCH (please see paragraph [0015] of Zhang).

	Claims 45 and 48 are rejected in the same scope as claim 42.
11.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Park and further in view of Guo (US PG Pub. No. 2020/0022089).
As per claim 17:
Wang in view of Park teaches the method of claim 1 with the exception of:
further comprising:
receiving an indication of a transmit power used by the second UE to transmit the reference signal;
determining a pathloss associated with the sidelink based at least in part on the transmit power used by the second UE to transmit the reference signal and the reference signal received power measurement;
and determining a transmit power for reporting the reference signal received power measurement based at least in part on the pathloss, wherein the reporting is to the second UE.
Guo teaches further comprising:
receiving an indication of a transmit power used by the second UE to transmit the reference signal (see paragraph [0267], the UE receives a first SFCI indicating the RSRP of the transmitting UE);
determining a pathloss associated with the sidelink based at least in part on the transmit power used by the second UE to transmit the reference signal and the reference signal received power measurement (see paragraph [0267], the UE calculates pathloss between sidelink UEs based on the transmit power used in communication);
and determining a transmit power for reporting the reference signal received power measurement based at least in part on the pathloss, wherein the reporting is to the second UE (see paragraphs [0267], [0276], discloses determining the transmit power for reporting the RSRP within the group based on the determined path loss. The group including UE-A, UE-B and UE-C, please see paragraph [0278]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Guo into both Wang and Park. The motivation for doing so would be to control the sidelink transmit power based on the calculated pathloss (please see paragraph [0014] of Guo).

12.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Park and further in view of Kim (US PG Pub. No. 2018/0176892).
As per claim 19:
Wang in view of Park teaches the method of claim 1 with the exception of:
further comprising:
receiving a transmit power command (TPC) indicating a transmit power for reporting the reference signal received power measurement;
and determining the transmit power for reporting the reference signal received power measurement based at least in part on the TPC.
Kim teaches further comprising:
receiving a transmit power command (TPC) indicating a transmit power for reporting the reference signal received power measurement (see paragraphs [0965], [0979], discloses D2D UE receiving grant information including TPC field 4906, the TPC field indicating the transmission power for sidelinks such as PSCCH and PSSCH);
and determining the transmit power for reporting the reference signal received power measurement based at least in part on the TPC (see paragraphs [0965] and [0979], discloses determining transmission power for the sidelinks such as PSCCH and PSSCH based on the received TPC field).
Thus it would have been obvious to a person or ordinary skill in the art before the effective filing date of the application to incorporate the sending of grant information including said TPC field (as disclosed in Kim) into both Wang and Park as a way of indicating the transmission power information for the PSCCH and the PSSCH (please see paragraph [0008] of Kim for example).

13.	Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Park and further in view of Li (US PG Pub. No. 2016/0127999).
As per claim 32:
Wang in view of Park teaches the method of claim 21 with the exception of:
further comprising:
receiving a transmit power command (TPC) indicating a transmit power for transmitting the reference signal;
and determining the transmit power for transmitting the reference signal based at least in part on the TPC.
Li teaches further comprising:
receiving a transmit power command (TPC) indicating a transmit power for transmitting the reference signal (see paragraph [0196], discloses the UE receives in a subframe one TPC command, the TPC command indicating transmit power of uplink signals that are sent in different uplink subframes. Said uplink signal refers to a SRS and thus a reference signal, please see paragraph [0200]);
and determining the transmit power for transmitting the reference signal based at least in part on the TPC (see paragraph [0200], the UE in response to receiving the TPC determines the transmit power of the uplink signals per subframe).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of TPC to the UE (as disclosed in Li) into both Wang and Park as a way of enabling the UE to determine the transmit power of uplink signals in the respective subframes (please see paragraph [0200] of Li). Therefore, by applying TPC to an uplink signal per subframe, the base station may be able to receive said uplink signal (please see paragraph [0006] of Li).
14.	Claim(s) 33, 35, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panteleev in view of Zhang (US PG Pub. No. 2020/0337096), hereinafter referred to as Zhang’1 and further in view of Wang.
As per claim 33:
Panteleev teaches a method for wireless communication at a base station (see paragraph [0018], teaches an eNB scheduling resources for D2D communication(s) and time-frequency selective D2D measurements), comprising:
identifying at least one type of reference signal from a set of one types of reference signals for the second UE to transmit to the first UE (see paragraphs [0044]-[0045], discloses the eNB may determine the time-frequency resources and the DMRS patterns for performing SL-RSRP measurements. The SL-RSRP measurements are performed by devices involved in D2D communication), wherein the at least one type of reference signal is to be used by the first UE for performing a reference signal received power measurement (see paragraphs [0044]-[0045], the D2D receiver performs SL-RSRP measurement over the PSSCH based on information received about the DMRS physical structure and the transmission pattern);
and transmitting, to the first UE and the second UE, control information indicating resources on which a reference signal of the at least one type is to be transmitted by the second UE to the first UE (see paragraph [0106], the eNB may send via higher layer control signaling resources for time and frequency selective sidelink reference signal received power (SL-RSRP) measurements to the UEs. As explained earlier in paragraph [0045], the D2D receiver performs said SL-RSRP based on received DMRS structure and transmission pattern after decoding information).
Even though Panteleev teaches scheduling resources for D2D devices (please see paragraph [0018]), the prior art is silent to teach identifying a first user equipment (UE) in communications with a second UE over a sidelink as claimed.
Zhang’1 teaches identifying a first user equipment (UE) in communications with a second UE over a sidelink (see paragraph [0133], discloses the eNB may be able to identify the sidelink connection between the source and destination UEs based on the received user IDs).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the identity determination procedure (as disclosed in Zhang’1) into Panteleev as a way of enabling the base station to determine the sidelink connection between UEs (please see paragraph [0133] of Zhang’1).
The combination of Panteleev and Zhang’1 does not disclose identifying at least one type of reference signal from a set of two or more types of reference signals and each type of reference signal of the set is a different type of reference signal.
Wang teaches identifying at least one type of reference signal from a set of two or more types of reference signals (see paragraph [0055], discloses the vehicle 102, construed as said first UE, comprise of receiver 110 operative to receive indication information of power determination basis for sidelink transmission from vehicle 101, construed as said second UE. The indication information indicating a set of sidelink reference signal(s) for determining pathloss used for power control of a sidelink channel to be transmitted by the user equipment. The set of two or more reference signals could be PSS, SSS, and/or CSI-RS, please see paragraph [0151] and thus two or more types of reference signals) and each type of reference signal of the set is a different type of reference signal (The set of one or more reference signals could be PSS, SSS, and/or CSI-RS, please see paragraph [0151] and thus two or more types of reference signals).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Wang into both Panteleev and Zhang’1. The motivation for doing so would be to determine the pathloss used for power control of the sidelink channel based on the received indication information (please see paragraph [0005] of Wang).
As per claim 35:
Panteleev in view of Zhang’1 and further in view of Wang teaches the method of claim 33, wherein the control information further indicates that the first UE is to report the reference signal received power measurement in response to the reference signal (Panteleev, see paragraph [0039], discloses for each SL-RSSI subframe measurement set/pattern, the eNB may configure the UE to perform wideband measurements or narrowband measurements. The eNB may send SIB18 and SIB 19 indicating the time frequency resources for carrying SL-RSRP measurements over the sidelink physical channels such as PSDCH, PSCCH or PSSCH, please see paragraph [0044]. The D2D transmitters may be able to derive DMRS signals based on the received SIB for performing SL-RSRP measurements, please see paragraph [0045]).
As per claim 37:
Panteleev in view of Zhang’1 and further in view of Wang teaches the method of claim 33.
The combination of Panteleev and Zhang’1 fail to teach further comprising:
transmitting higher layer signaling indicating the set of one or more types of reference signals, wherein the set of one or more types of reference signals corresponds to types of reference signals available for reference signal received power measurements by the first UE.
Wang teaches transmitting higher layer signaling indicating the set of one or more types of reference signals, wherein the set of one or more types of reference signals corresponds to types of reference signals available for reference signal received power measurements by the first UE (Wang, see paragraph [0085], discloses dynamically indicating the indication information (e.g. through SCI) to the UE).
Same rationale as provided to claim 33.
15.	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Panteleev in view of Zhang’1 and further in view of Wang and Ryu.
As per claim 36:
Panteleev in view of Zhang’1 and further in view of Wang teaches the method of claim 33 with the exception of:
wherein the control information further indicates that the first UE is to report the reference signal received power measurement on a physical uplink shared channel (PUSCH), a physical uplink control channel (PUCCH), a physical sidelink shared channel (PSSCH), or a physical sidelink feedback channel (PSFCH).
Ryu teaches wherein the control information further indicates that the first UE is to report the reference signal received power measurement on a physical uplink shared channel (PUSCH) (Note: The limitation(s) is recited in alternate form and thus not addressed by the prior art), a physical uplink control channel (PUCCH) (Note: The limitation(s) is recited in alternate form and thus not addressed by the prior art), a physical sidelink shared channel (PSSCH) (Note: The limitation(s) is recited in alternate form and thus not addressed by the prior art), or a physical sidelink feedback channel (PSFCH) (Park, see paragraph [0147], disclose the control information indicates the UE may report L1-RSRP value through PSFCH or PSSCH).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the selection of DMRS pattern (as disclosed in Ryu) into Panteleev, Zhang’1 and Wang as a way of improving the accuracy of channel estimation since the number of OFDM symbols used in DMRS transmission in a time domain needs to be increased for high speed UE (please see paragraph [0106] of Ryu). Thus, selection of the reference signal pattern plays a part in the support of link adaptation based on measurement of a quality of a sidelink between terminals (please see paragraph [0007] of Ryu).
16.	Claims 44 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Park and further in view of Ryu.
As per claim 44:
Panteleev in view of Zhang’1 and further in view of Wang teaches the apparatus of claim 43 with the exception of:
wherein the control information further indicates that the first UE is to report the reference signal received power measurement on a physical uplink shared channel (PUSCH), a physical uplink control channel (PUCCH), a physical sidelink shared channel (PSSCH), or a physical sidelink feedback channel (PSFCH).
Ryu teaches wherein the control information further indicates that the first UE is to report the reference signal received power measurement on a physical uplink shared channel (PUSCH) (Note: The limitation(s) is recited in alternate form and thus not addressed by the prior art), a physical uplink control channel (PUCCH) (Note: The limitation(s) is recited in alternate form and thus not addressed by the prior art), a physical sidelink shared channel (PSSCH) (Note: The limitation(s) is recited in alternate form and thus not addressed by the prior art), or a physical sidelink feedback channel (PSFCH) (Park, see paragraph [0147], disclose the control information indicates the UE may report L1-RSRP value through PSFCH or PSSCH).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the selection of DMRS pattern (as disclosed in Ryu) into Panteleev, Zhang’1 and Wang as a way of improving the accuracy of channel estimation since the number of OFDM symbols used in DMRS transmission in a time domain needs to be increased for high speed UE (please see paragraph [0106] of Ryu). Thus, selection of the reference signal pattern plays a part in the support of link adaptation based on measurement of a quality of a sidelink between terminals (please see paragraph [0007] of Ryu).
	Claim 47 is rejected in the same scope as claim 44.
17.	Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Panteleev in view of Zhang’1 and further in view of Wang and Zhang.
As per claim 38:
Panteleev in view of Zhang’1 and further in view of Wang teaches the method of claim 37 with the exception of:
wherein the signaling configures a first group of open loop parameter sets for the first UE or the second UE to use to calculate a transmit power for transmissions to the base station on an uplink, and wherein the signaling configures a second group of open loop parameter sets for the first UE or the second UE to use to calculate a transmit power for transmissions over the sidelink.
Zhang teaches wherein the signaling configures a first group of open loop parameter sets for the first UE or the second UE to use to calculate a transmit power for transmissions to the base station on an uplink (see paragraphs [0038], [0039], the eNB configures at least one open-loop power control parameter for UE transmission. The open-loop parameter is used to determine a maximum transmit power corresponding to the congestion level of current resource pool), and wherein the signaling configures a second group of open loop parameter sets for the first UE or the second UE to use to calculate a transmit power for transmissions over the sidelink (see paragraph [0160], the configuration signaling adjusts the transmit power of the PSCCH and transmit power of the PSSCH according to the power control parameter for V2X communications. A second open-loop control parameter is then determined based on the received configuration signaling which helps to meet the uplink control and uplink interference control requirements).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Zhang into Panteleev, Zhang’1 and Wang. The motivation for doing so would be to improve the existing power thereby realizing the same reception performance of the PSSCH and PSCCH (please see paragraph [0015] of Zhang).
As per claim 39:
Panteleev in view of Zhang’1 and further in view of Wang and Zhang teaches the method of claim 38.
The combination of Panteleev, Zhang’1 and Wang does not teach further comprising:
transmitting an indication of an open loop parameter set in the first group for the first UE to use to calculate the transmit power for reporting the reference signal received power measurements to the base station on the uplink;
or; and transmitting an indication of open loop parameters in the second set for the first UE to use to calculate the transmit power for reporting the reference signal received power measurements to the second UE on the sidelink.
Zhang teaches further comprising:
transmitting an indication of an open loop parameter set in the first group for the first UE to use to calculate the transmit power for reporting the reference signal received power measurements to the base station on the uplink (see paragraph [0164], discloses sending to the UE configuration signaling indicating the open loop power parameter. The open-loop power parameter is used to calculate the transmit power for the PSCCH. The transmit power information is sent to the eNB);
or; and transmitting an indication of open loop parameters in the second set for the first UE to use to calculate the transmit power for reporting the reference signal received power measurements to the second UE on the sidelink (Note: The limitation is recited in alternate form and thus not addressed by the prior art).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Zhang into Panteleev, Zhang’1 and Wang. The motivation for doing so would be to improve the existing power thereby realizing the same reception performance of the PSSCH and PSCCH (please see paragraph [0015] of Zhang).
18.	Claims 12 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Park and further in view of Wu (US PG Pub. No. 2020/0314770).
As per claim 12:
Wang in view of Park teaches the method of claim 1 with the exception of:
further comprising:
receiving sidelink control information (SCI) from the second UE indicating that the first UE is to report the reference signal received power measurement on a physical sidelink shared channel (PSSCH) or a physical sidelink feedback channel (PSFCH);
and reporting the reference signal received power measurement on the PSSCH or the PSFCH to the second UE based at least in part on receiving the control information.
Wu teaches further comprising:
receiving sidelink control information (SCI) from the second UE indicating that the first UE is to report the reference signal received power measurement on a physical sidelink shared channel (PSSCH) or a physical sidelink feedback channel (PSFCH) (see paragraphs [0034], [0163], discloses the receiving/first UE may receive SCI indicating the UE should measure L3-RSRP and report on the PSFCH or PSSCH);
and reporting the reference signal received power measurement on the PSSCH or the PSFCH to the second UE based at least in part on receiving the control information (see paragraphs [0034], [0163], the receiving UE provides the transmitting UE with RSRP via the PSFCH or PSSCH).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of SCI or specific higher layer signaling on the sidelink (as disclosed in Wu) into both Wang and Park as a way of indicating to the receiving UE whether or not to report RSRP on the PSFCH or PSSCG (please see paragraphs [0163], [0164] of Wu). Therefore, reporting RSRP or other power related measurements helps to improve interference between UEs in the sidelink system (please see paragraph [0010] of Wu).
Claim 41 is rejected in the same scope as claim 41.
19.	Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panteleev in view of Zhang’1 and further in view of Wang and Kim (US PG Pub. No. 2018/0176892).
As per claim 34:
Panteleev in view of Zhang’1 and further in view of Wang teaches the method of claim 33, further comprising:
receiving, from the first UE or from the second UE, the reference signal received power measurement performed by the first UE (Panteleev, see paragraph [0060], a relay candidate UE 620 may report to the target UE 610 its cellular measurements for both serving cell 635 and neighboring cells, i.e. inter-cell RSRP, RSRQ and RSSI of cellular link(;
determining a transmit power for the second UE to use for a subsequent transmission to the first UE over the sidelink based at least in part on the reference signal received power measurement (Panteleev, see paragraph [0061], the target UE 610 or eNB (640) may apply a decision rule based on the reported inter-cell measurements (RSRP, RRQ, RSSI) conducted by the relay UE 620 and/or target UE 610. In other words, the target UE 610 or the eNB (640) may be able to derive the RSRP/RSRQ of the link between the UEs. The eNB may be able to predict which D2D or peer UEs may share time-frequency resources based on the measured sidelink RSRP/RSRQ, please see paragraph [0050]).
The combination of Panteleev, Zhang’1 and Wang fail to teach and transmitting a transmit power command TPC indicating the transmit power for the second UE to use for the subsequent transmission to the first UE.
Kim teaches and transmitting a transmit power command TPC indicating the transmit power for the second UE to use for the subsequent transmission to the first UE (see paragraphs [0965] and [0979], the D2D Tx UE may be able to determine the transmission power for SA and data transmissions based on the received grant information including the TPC field 4906. The TPC field indicates the transmission power for the sidelinks such as PSCCH and PSSCH).
Thus it would have been obvious to a person or ordinary skill in the art before the effective filing date of the application to incorporate the sending of grant information including said TPC field (as disclosed in Kim) into Panteleev, Zhang’1 and Wang as a way of indicating the transmission power information for the PSCCH and the PSSCH (please see paragraph [0008] of Kim for example).
20.	Claims 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Park and further in view of Ryu.
As per claim 26:
Wang in view of Park teaches the method of claim 21 with the exception of
wherein the control information further indicates that the first UE is to report the reference signal received power measurement on a physical uplink shared channel (PUSCH), a physical uplink control channel (PUCCH), a physical sidelink shared channel (PSSCH), or a physical sidelink feedback channel (PSFCH).
Ryu teaches wherein the control information further indicates that the first UE is to report the reference signal received power measurement on a physical uplink shared channel (PUSCH) (Note: The limitation(s) is recited in alternate form and thus not addressed by the prior art), a physical uplink control channel (PUCCH) (Note: The limitation(s) is recited in alternate form and thus not addressed by the prior art), a physical sidelink shared channel (PSSCH) (Note: The limitation(s) is recited in alternate form and thus not addressed by the prior art), or a physical sidelink feedback channel (PSFCH) (Park, see paragraph [0147], disclose the control information indicates the UE may report L1-RSRP value through PSFCH or PSSCH).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the selection of DMRS pattern (as disclosed in Ryu) into both Wang and Park as a way of improving the accuracy of channel estimation since the number of OFDM symbols used in DMRS transmission in a time domain needs to be increased for high speed UE (please see paragraph [0106] of Ryu). Thus selection of the reference signal pattern plays a part in the support of link adaptation based on measurement of a quality of a sidelink between terminals (please see paragraph [0007] of Ryu).
As per claim 30:
Wang in view of Park teaches the method of claim 21 with the exception of:
further comprising:
transmitting, to the first UE over the sidelink, an indication of a transmit power used to transmit the reference signal.
Ryu teaches further comprising:
transmitting, to the first UE over the sidelink, an indication of a transmit power used to transmit the reference signal (see paragraphs [0112], [0117], the V2X transmission UE may send SCI including information such as power control information associated with the DMRS).
	Same rationale as provided for claim 26.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474